Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 1 of 24 Page ID #:3424




  1 THOMAS P. O’BRIEN, State Bar No. 166369
    IVY A. WANG, State Bar No. 224899
  2 NATHAN F. BROWN, State Bar No. 317300
    BROWNE GEORGE ROSS LLP
  3 801 South Figueroa Street Suite 2000
    Los Angeles, CA 90017
  4 Telephone: (213) 725-9800
    Facsimile: (213) 725-9808
  5 E-mail: tobrien@bgrfirm.com
  6 EVAN J. DAVIS, State Bar No. 250484
    HOCHMAN SALKIN TOSCHER PEREZ P.C.
  7 9150 Wilshire Boulevard, Suite 300
    Beverly Hills, California 90212-3414
  8 Telephone: (310) 281-3200
    Facsimile: (310) 859-1430
  9 E-mail: davis@taxlitigator.com
 10 Attorneys for Defendant
    IMAAD SHAH ZUBERI
 11
 12                                  UNITED STATES DISTRICT COURT
 13                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 14
 15 UNITED STATES OF AMERICA,                      Case No. LACR19-00642-VAP
 16                     Plaintiff,
                                                   DEFENDANT’S RESPONSE TO
 17               vs.                              GOVERNMENT’S POSITION RE
                                                   ACCEPTANCE OF
 18 IMAAD SHAH ZUBERI,                             RESPONSIBILITY
 19                     Defendant.                 Judge:    Hon. Virginia A. Phillips
                                                   Date:     August 17, 2020
 20                                                Time:     2:00 p.m.
                                                   Crtrm.:   8A
 21
 22
 23
 24
 25
 26
 27
 28
      1599849.5                                                    Case No. LACR19-00642-VAP
          DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 2 of 24 Page ID #:3425




  1                                                     TABLE OF CONTENTS
  2                                                                                                                             Page
  3
      I.          Introduction ....................................................................................................... 1
  4
      II.         Mr. Zuberi Has Accepted Responsibility .......................................................... 3
  5
                  A.       Mr. Zuberi Has Not Falsely or Frivolously Denied Relevant
  6                        Conduct ................................................................................................... 6
  7                        1.        The Sri Lanka Objections ............................................................. 8
  8                        2.        The Objections Regarding Other Non-Relevant Conduct ............ 9
  9                        3.        The Tax Objections..................................................................... 10
 10                        4.        The FECA Objections................................................................. 11
 11               B.       The Alleged Obstruction of Justice Does Not Weigh Against
                           Acceptance of Responsibility ............................................................... 12
 12
                  C.       Mr. Zuberi Has Met His Obligations Under the Plea Agreement ........ 14
 13
      III.        Mr. Zuberi Is Entitled to the Third Point Reduction ....................................... 17
 14
      IV.         Conclusion ....................................................................................................... 19
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1599849.5
                                                                      -i-
                                                                     Case No. LACR19-00642-VAP
            DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 3 of 24 Page ID #:3426




  1                                       TABLE OF AUTHORITIES
  2                                                                                                          Page(s)
  3
      Cases
  4
      United States v. Bryant,
  5     398 Fed. App’x. 561 (11th Cir. 2010) ................................................................ 13
  6
    United States v. Copeland,
  7   520 Fed. App’x. 822 (11th Cir. 2013) ................................................................ 14
  8 United States v. Delacruz,
  9   863 F.3d 163 (2d Cir. 2017) ................................................................................. 6
 10 United States v. Edwards,
      635 Fed. App’x. 186 (6th Cir. 2015) .................................................................. 10
 11
 12 United States v. Evans,
      744 F.3d 1192 (10th Cir. 2014) ............................................................................ 7
 13
    United States v. Gonzalez,
 14
      16 F.3d 985 (9th Cir. 1993) .................................................................................. 9
 15
    United States v. Green,
 16   940 F.3d 1038 (9th Cir. 2019) .............................................................................. 7
 17
    United States v. Hooper,
 18   27 F.3d 378 (9th Cir. 1994) ................................................................................ 13
 19 United States v. Igboanugo,
 20   655 Fed. App’x. 578 (9th Cir. 2016) (unpublished)..................................... 17, 18
 21 United States v. Knight,
 22   710 F. App’x 733 (9th Cir. 2017) (unpublished) ............................................... 17

 23 United States v. Kumar,
      617 F.3d 612 (2d Cir. 2010) ................................................................................. 4
 24
 25 United States v. Lee,
      653 F.3d 170 (2d Cir. 2011) ................................................................................. 6
 26
    United States v. McLaughlin,
 27   378 F.3d 35 (1st Cir. 2004) ................................................................................ 13
 28
       1599849.5
                                                             -ii-  Case No. LACR19-00642-VAP
          DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 4 of 24 Page ID #:3427




  1                                              TABLE OF AUTHORITIES
                                                       (Continued)
  2
  3                                                                                                                Page(s)

  4 United States v. Nelson,
      2015 WL 1548990 (D. Or. Apr. 6, 2015) ..................................................... 13, 14
  5
    United States v. Piper,
  6
      918 F.2d 839 (9th Cir. 1990) ................................................................................ 6
  7
    United States v. Robinson,
  8   942 F.3d 767 (7th Cir. 2019) .............................................................................. 10
  9
    United States v. Rodgers,
 10   278 F.3d 599 (6th Cir. 2002) .............................................................................. 13
 11 United States v. Smith,
 12   782 Fed. App’x. 383 (6th Cir. 2019) .................................................................... 7
 13 United States v. Sparrow,
      532 Fed. App’x. 443 (4th Cir. 2013) .................................................................. 12
 14
 15 Statutes
 16 18 U.S.C. § 3553(a) ................................................................................................... 2
 17 U.S.S.G. § 3C1.1 ..................................................................................................... 12
 18
    USSG § 3E1.1 ................................................................................................... passim
 19
    USSG § 3E1.1(a) ..................................................................................................... 13
 20
 21
 22
 23
 24
 25
 26
 27
 28
       1599849.5
                                              -iii-                 Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 5 of 24 Page ID #:3428




  1 I.            Introduction
  2               Defendant Imaad Shah Zuberi (“Mr. Zuberi”) has demonstrated extraordinary
  3 acceptance of responsibility for his crimes by not only waiving his right to
  4 indictment by Grand Jury and pleading guilty to a three-count information, but also
  5 taking the rare step of agreeing to pay restitution prior to sentencing. (ECF 5.)
  6 Nothing has occurred since Mr. Zuberi entered his guilty plea that could change this
  7 conclusion. In the plea agreement, the government and Mr. Zuberi expressly agreed
  8 that Mr. Zuberi would truthfully admit the conduct comprising the charged crimes
  9 by not contesting the allegations laid out in a five-page factual basis and that the
 10 parties would leave open for litigation five specified sentencing adjustments under
 11 the United States Sentencing Guidelines (“USSG” or “Guidelines”). Since then, and
 12 unlike the government, Mr. Zuberi has done precisely what the plea agreement
 13 demands. He has truthfully and steadfastly admitted all of the allegations in the
 14 factual basis, and he has litigated the five open sentencing adjustments by objecting
 15 to certain findings in the United States Probation Office’s (“USPO”) presentence
 16 report. He is disappointed the government has not taken its obligations as seriously.
 17               In light of the government’s post-plea filings, it is now clear that the
 18 government sought to lay a trap by agreeing to leave the five unagreed adjustments
 19 open for litigation and then pouncing on Mr. Zuberi for doing just that. Right after
 20 Mr. Zuberi began to litigate the open adjustments, the government cried foul and
 21 claimed Mr. Zuberi failed to accept responsibility by “falsely” denying or
 22 “frivolously” contesting relevant conduct in the litigation over the open adjustments.
 23 Based on its subjective – and erroneous – assessment of falsity and frivolousness,
 24 through the warped lens with which the government sees Mr. Zuberi, the
 25 government now makes the unbelievable request that this Court treat Mr. Zuberi as
 26 it would any defendant who forced the government to indict him and who took his
 27 case through trial, and asks this Court to impose a sentence more than double the
 28
      1599849.5
                                              -1-                  Case No. LACR19-00642-VAP
          DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 6 of 24 Page ID #:3429




  1 USPO’s recommendation.1 The government appears shocked that Mr. Zuberi is
  2 doing precisely what the parties agreed in their plea agreement, namely, disputing
  3 the sentencing factors that are subject to an honest factual dispute.
  4               But the government was so eager to spring this pre-laid trap that it has turned
  5 a blind eye to the facts as well as to its written agreement that the defense could
  6 actually contest some of the government’s conclusions. The government fails to
  7 recognize that Mr. Zuberi has not actually falsely denied or frivolously contested
  8 relevant conduct because all of his objections are brought in good faith and
  9 substantiated by the evidence or reasonable inferences therefrom. In addition, the
 10 government refuses to acknowledge that, even if that were not the case, these minor
 11 objections would be far outweighed by the other evidence of Mr. Zuberi’s
 12 extraordinary acceptance of responsibility, including his choice to plead guilty pre-
 13 indictment and his admission of all conduct comprising his offenses of conviction.
 14 Indeed, the government appears to have been so dead-set on making this argument –
 15 no matter the facts – that it now makes the incredible claim that Mr. Zuberi was the
 16 cause of the over one-hundred pages of sentencing briefs the government filed
 17 before Mr. Zuberi made even a single objection to the Presentence Report (“PSR”).
 18               That Mr. Zuberi may not be able to pay his entire restitution amount prior to
 19 sentencing, despite his determined efforts, is also not a basis for revoking his three
 20 levels of acceptance. The plea agreement expressly contemplates this contingency
 21 and does not treat it as a material breach. Moreover, any failure to make his
 22 payment should be excused in light of Mr. Zuberi’s best efforts to make partial
 23
 24   1
        Regrettably, the government’s uncommon, even unprecedented, tactic is not
 25   exceptional in the context of this case. For reasons apparent only to the prosecutors,
 26   the government has gone to extreme lengths to exact an extraordinary punishment
      on a run-of-the-mill, non-violent offender. The government’s other unusual conduct
 27   in the prosecution of this case will be addressed in Mr. Zuberi’s sentencing
 28   memorandum regarding the factors under 18 U.S.C. § 3553(a).

      1599849.5
                                              -2-                  Case No. LACR19-00642-VAP
          DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 7 of 24 Page ID #:3430




  1 payment and the government’s decision – based on no new flight or danger
  2 concerns, and expressly contrary to the parties’ agreement that was designed to
  3 permit Mr. Zuberi to sell overseas assets – to block Mr. Zuberi from traveling to
  4 collect funds with which to pay the tax debt. Indeed, despite the government’s
  5 backtracking, Mr. Zuberi continues his efforts to liquidate unencumbered domestic
  6 assets to pay restitution. Just last week, he paid an additional $500,000 to the IRS,
  7 bringing the total restitution paid to date to $5.2 million.2 In addition, Mr. Zuberi
  8 has a pending sale for $4.2 million for one asset; he unfortunately had a buyer back
  9 out of another sale for $4 million due to the COVID-19 crisis. Selling assets now is
 10 an uphill battle, but Mr. Zuberi is doing what he can to satisfy his obligations. Had
 11 Mr. Zuberi been permitted to travel overseas prior to the pandemic, he may have
 12 already been able to make full payment.
 13               Despite the government’s claims, the Guidelines demand that Mr. Zuberi
 14 receive a reduction for his acceptance of responsibility. This Court should reject the
 15 government’s virtually unheard-of request to deny the reduction for a defendant who
 16 has pleaded guilty pre-indictment and timely admitted all of the conduct comprising
 17 his convictions.
 18 II.           Mr. Zuberi Has Accepted Responsibility
 19               USSG § 3E1.1 provides a two-level decrease for a defendant who
 20 demonstrates acceptance of responsibility. In turn, Application Note 1 to section
 21 3E1.1 enumerates the following eight factors that this Court should consider in
 22 deciding whether to grant the two-level reduction:
 23               “(A) truthfully admitting the conduct comprising the offense(s) of
                  conviction, and truthfully admitting or not falsely denying any
 24               additional conduct for which the defendant is accountable under
                  § 1B1.3 (Relevant Conduct). Note that a defendant is not required to
 25               volunteer or affirmatively admit, relevant conduct beyond the offense
                  of conviction in order to obtain a reduction. . . . A defendant who
 26               falsely denies, or frivolously contests, relevant conduct that the court
 27   2
     This includes the $3 million cash bond that will be paid to the IRS upon
 28 exoneration.
      1599849.5
                                              -3-                  Case No. LACR19-00642-VAP
          DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 8 of 24 Page ID #:3431




  1               determines to be true has acted in a manner inconsistent with
                  acceptance of responsibility, but the fact that a defendant’s challenge is
  2               unsuccessful does not necessarily establish that it was either a false
                  denial or frivolous;
  3
                  (B) voluntary termination or withdrawal from criminal conduct or
  4               associations;
  5               (C)   voluntary payment of restitution prior to adjudication of guilt;
  6               (D) voluntary surrender to authorities promptly after commission of
                  the offense;
  7
                  (E) voluntary assistance to authorities in the recovery of the fruits
  8               and instrumentalities of the offense;
  9               (F) voluntary resignation from the office or position held during the
                  commission of the offense;
 10
                  (G) post-offense rehabilitative efforts (e.g. counseling or drug
 11               treatment);
 12               (H) the timeliness of the defendant’s conduct in manifesting the
                  acceptance of responsibility.”
 13
      USSG § 3E1.1, Application Note 1. “[T]he paramount factor in determining
 14
      eligibility for § 3E1.1 credit is whether the defendant truthfully admits the conduct
 15
      comprising the offense or offenses of conviction.” United States v. Kumar, 617
 16
      F.3d 612, 637 (2d Cir. 2010).
 17
                  Here, the factors weigh strongly in favor of the reduction. First, the
 18
      “paramount factor” calls for a reduction because Mr. Zuberi has “truthfully
 19
      admitt[ed] the conduct comprising the offense(s) of conviction” by pleading guilty
 20
      and admitting the facts in the factual basis of his plea agreement. USSG § 3E1.1,
 21
      Application Note 1(A). Indeed, the government does not—and cannot—claim
 22
      otherwise, as he did not walk away from a single allegation in the plea agreement.
 23
      Second, Mr. Zuberi has “voluntarily terminat[ed] or withdraw[n] from criminal
 24
      conduct.” Id., at Application Note 1(B). Again, the government makes no
 25
      allegation of continued criminal conduct. Third, Mr. Zuberi has made efforts at
 26
      “voluntary payment of restitution” and “voluntary assistance to authorities in the
 27
      recovery of the fruits . . . of the offense.” Id., at Application Note 1(C)-(E). In fact,
 28
      1599849.5
                                              -4-                  Case No. LACR19-00642-VAP
          DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 9 of 24 Page ID #:3432




  1 he has already paid $5.2 million of his tax loss to date (and many weeks prior to
  2 sentencing) and made substantial efforts to obtain additional funds, including listing
  3 two California properties, estimated to have a total value of $7 million to $8 million,
  4 for sale since October 2019,3 listing three properties in Asia, which he has been
  5 unable to sell due to the government restricting his travel, seeking a collateralized
  6 loan of approximately $1.64 million from a relative, and actively seeking to sell a
  7 portion of (or obtaining an interest against) his share of a corporation based in Asia.
  8 Fourth, the “timeliness of the defendant’s conduct in manifesting the acceptance of
  9 responsibility” weighs strongly in favor of the reduction in this case because Mr.
 10 Zuberi manifested his acceptance of responsibility at an early stage by pleading
 11 guilty pre-indictment. Id., at Application Note 1(H). Together, these factors
 12 demand a reduction for acceptance of responsibility. It would be virtually unheard
 13 of – in part because of the disincentive for any future defendants to plead guilty if
 14 the prosecutor’s assertion of falsity and frivolousness can erase the universally given
 15 acceptance of responsibility points in the Central District of California – for a
 16 defendant who has pleaded guilty pre-indictment, and steadfastly admitted the
 17 conduct comprising the convictions, to be denied the reduction.
 18               The government offers three arguments as to why the balance of factors
 19 weighs against the reduction, but none are persuasive. First, the government argues
 20 that Mr. Zuberi has falsely denied or frivolously contested relevant conduct.
 21 (Government’s Position re Acceptance of Responsibility, ECF 120, at 4-5.) Second,
 22 the government argues that the reduction should not apply because Mr. Zuberi
 23 obstructed justice. (Id., at 3-4.) Third, the government claims the reduction should
 24 not apply because Mr. Zuberi has failed to meet his obligations under the plea
 25 agreement. (Id.) Each of these arguments is addressed in turn.
 26
 27   3
      These properties were briefly delisted for one day in December 2019, before being
 28 relisted for sale.
      1599849.5
                                              -5-                  Case No. LACR19-00642-VAP
          DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 10 of 24 Page ID #:3433




   1               A.    Mr. Zuberi Has Not Falsely or Frivolously Denied Relevant
   2                     Conduct
   3               Seizing on a fragment of a single factor in an application note to the
   4 guideline, the government now contends that Mr. Zuberi has not accepted
   5 responsibility because he has “falsely denie[d]” or “frivolously contest[ed]” relevant
   6 conduct (but not the conduct comprising the offenses of conviction), by disputing a
   7 tiny percentage of the findings in the PSR. (Id., at 4-5.) The government’s claim is
   8 meritless for three reasons.
   9               First, Mr. Zuberi has not falsely or frivolously denied relevant conduct
  10 because he has made each of his objections in good faith. As a criminal defendant,
  11 Mr. Zuberi has a right to “controvert evidence of other [relevant] criminal conduct at
  12 sentencing without thereby losing the reduction for acceptance of responsibility.”
  13 United States v. Piper, 918 F.2d 839, 841 (9th Cir. 1990). Accordingly, a “good-
  14 faith objection to material PSR statements that [a defendant] disputes does not
  15 provide a proper foundation for denial of the acceptance-of-responsibility credit.”
  16 United States v. Delacruz, 863 F.3d 163, 177 (2d Cir. 2017); see also United States
  17 v. Lee, 653 F.3d 170, 174 (2d Cir. 2011) (“[A] defendant—even one who pleads
  18 guilty—has a due process right to reasonably contest errors in the PSR that affect his
  19 sentence. A defendant should not be punished for doing so.”). Mr. Zuberi’s
  20 objections are not false, frivolous, or made in bad faith, solely because the
  21 government—or even this Court—disagrees with them. See USSG § 3E1.1,
  22 Application Note 1(A) (“[T]he fact that a defendant’s challenge is unsuccessful does
  23 not necessarily establish that it was either a false denial or frivolous.”).
  24               Contrary to the government’s assertions, Mr. Zuberi has done nothing more
  25 than dispute, in good faith, a small portion of the PSR’s findings and the
  26 government’s innumerable arguments in seemingly endless briefing. Each of Mr.
  27 Zuberi’s objections and arguments rests on actual evidence and reasonable
  28 inferences from that evidence. (See Defendant’s Objections to the Presentence
       1599849.5
                                               -6-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 11 of 24 Page ID #:3434




   1 Report, ECF 90); (Defendant’s Initial Sentencing Memorandum, ECF 122.) In fact,
   2 given that the government previously acknowledged there would be legitimate
   3 disputes as to the sentencing enhancements when it expressly agreed to leave those
   4 enhancements open for litigation, it is disingenuous for the government to now do
   5 an about face and claim that Mr. Zuberi’s objections are frivolous. See United
   6 States v. Evans, 744 F.3d 1192, 1199 (10th Cir. 2014) (“[W]e cannot see how, given
   7 that the government acknowledged [the defendant’s right] to challenge loss,” the
   8 government could properly refuse to recommend the reduction); (Plea Agreement,
   9 ECF 5, at 11-12).
  10               Second, even if Mr. Zuberi had falsely or frivolously denied relevant conduct
  11 (which he has not), it would not result in the denial of acceptance of responsibility
  12 credit given Mr. Zuberi’s otherwise-conciliatory positions. Rather, in the event a
  13 defendant falsely denies or frivolously contests relevant conduct, “the Guidelines
  14 direct that the court should consider whether such inconsistent conduct outweighs
  15 the affirmative evidence indicating [the defendant] has accepted responsibility,
  16 including his decision to enter ‘a plea of guilty prior to the commencement of trial’
  17 and ‘admit[] the conduct comprising the offense of conviction.’” United States v.
  18 Green, 940 F.3d 1038, 1046 (9th Cir. 2019); see also United States v. Smith, 782
  19 Fed. App’x. 383, 387-88 (6th Cir. 2019) (“[A] defendant’s false denial of relevant
  20 conduct . . . is one of multiple considerations that the court may weigh in making its
  21 [acceptance-of-responsibility] determination.”). Thus, even if Mr. Zuberi falsely or
  22 frivolously denied certain relevant conduct – which he has not – these denials would
  23 be far outweighed by the other enumerated factors, which, as described above,
  24 strongly support the usual reduction.
  25               Third, the vast majority of the government’s complaints relate to objections
  26 that do not involve “relevant conduct” and thus do not bear on the acceptance of
  27 responsibility inquiry, no matter how false or frivolous the government thinks they
  28
       1599849.5
                                               -7-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 12 of 24 Page ID #:3435




   1 are. The government’s specific irrelevant allegations are addressed in turn.4
   2                     1.     The Sri Lanka Objections
   3               With respect to Mr. Zuberi’s Sri Lanka objections, the government argues that
   4 Mr. Zuberi “falsely claimed he sought to conceal his Sri Lankan lobbying from
   5 Pakistan despite frequent correspondence with a Pakistani government minister
   6 concerning the lobbying effort.” (ECF 120, at 5.) In other words, the government
   7 alleges that Mr. Zuberi has been untruthful about his motivation for committing the
   8 FARA violation.5
   9               As an initial matter, there is nothing inconsistent between Mr. Zuberi’s
  10 correspondence with a single Pakistani government minister, and his attempts to
  11 conceal his interactions with Sri Lanka from the governments of India, Bangladesh,
  12 and Pakistan. The mere fact that Mr. Zuberi trusted a single Pakistani government
  13 official (who himself had similar business interests in Sri Lanka) enough to discuss
  14 his contract with the government of Sri Lanka does not mean that he intended to
  15 broadcast to the entirety of the Pakistani government, let alone the governments of
  16 its regional rivals India and Bangladesh, his interactions with the Sri Lankan
  17 government.
  18               But in any case, “[n]either § 3E1.1 nor any cases . . . state or otherwise
  19 indicate that a defendant’s claimed reason or motivation for committing a crime is a
  20
  21   Mr. Zuberi addresses below only why each of the government’s allegations is
       4

  22 irrelevant. He maintains that each of his objections was brought in good-faith and
     substantiated by the evidence, and the reasonable inferences from that evidence, as
  23 explained in detail in his objections and initial sentencing memorandum.
  24 5
       The government also contends that Mr. Zuberi fraudulently converted funds paid
  25 to him by the Sri Lankan government. (ECF 120, at 5.) But there was nothing in
  26 Mr. Zuberi’s contract indicating that the mere placement of these funds into
     accounts controlled by Mr. Zuberi, or even the use of these funds for his personal
  27 benefit, would be improper. (Defendant’s Objections to the Presentence Report,
  28 ECF 90, at 6.).
       1599849.5
                                               -8-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 13 of 24 Page ID #:3436




   1 dispositive factor in determining whether to grant the adjustment unless the claim
   2 was intended as a defense to liability for the charged offense.” United States v.
   3 Gonzalez, 16 F.3d 985, 991 (9th Cir. 1993). Thus, “[e]ven if it were established that
   4 [a defendant] at some point in the proceedings lied about why he committed the
   5 crimes, this lack of candor . . . should play no part in the district court’s § 3E1.1
   6 determination where the explanation was not made to avoid criminal liability.” Id.
   7               Mr. Zuberi has never tried to avoid criminal liability for the Sri Lanka
   8 conduct and his proffered motivation for committing the violation is of no moment
   9 in determining whether he has accepted responsibility. Thus, even assuming
  10 arguendo that the government was correct on this issue, it would not affect whether
  11 Mr. Zuberi should receive acceptance of responsibility credit.
  12                     2.     The Objections Regarding Other Non-Relevant Conduct
  13               The government also complains that Mr. Zuberi’s objections concerning his
  14 work for other foreign entities were false or frivolous. Specifically, the government
  15 contends that Mr. Zuberi “frivolously denied lobbying work on behalf of several
  16 foreign entities and individuals” and made “an audacious claim to have invested in a
  17 multi-billion dollar resort” in Bahrain.6 (ECF 120, at 3.) The government also
  18 persists in decrying the fact that the contract evidencing Mr. Zuberi’s investment in
  19 the Bahraini resort was notarized after the agreement was made, but still years
  20 before there was any investigation into Mr. Zuberi.
  21
  22   6
         The government also accuses Mr. Zuberi of failing to accept responsibility
  23   because he has “trumpeted a fantastic lie that he invested $700 million of his own
  24   money” into this resort. (ECF 120, at 5.) The government’s allegation is
       confounding because Mr. Zuberi never made this claim to this Court or to the
  25   government. This unsourced statement was made by Foreign Policy Magazine –not
  26   Mr. Zuberi – several years ago. (See Gov’t. Response to Defendant’s Objections to
       the Presentence Report, ECF 106, at 27.) The claim of a $700 million investment is
  27   not just inaccurate and unfounded, but entirely irrelevant to whether Mr. Zuberi has
  28   now demonstrated acceptance of responsibility for the charged crimes.

       1599849.5
                                               -9-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 14 of 24 Page ID #:3437




   1               The government’s “back-dating” assertion regarding the resort agreement is
   2 puzzling, and wrong. There is simply nothing uncommon or illegal about notarizing
   3 a contract after agreeing to it, and the government’s argument that Mr. Zuberi
   4 backdated a document before the investigation started, is nonsensical. To the
   5 contrary, delay is often a practical necessity given that the parties must personally
   6 appear before the notary, oftentimes on different dates and diverse locations, as was
   7 done in this case. The assertion that a contract was “backdated,” even though it was
   8 formalized before the investigation, instead reinforces that the government’s
   9 overzealousness is causing it to see malicious conduct where none exists.
  10               And, in any event, only false or frivolous denials of “relevant conduct” are
  11 inconsistent with acceptance of responsibility. See USSG § 3E1.1, Application Note
  12 1. As the USPO already correctly found, and as Mr. Zuberi already explained, the
  13 facts related to Mr. Zuberi’s alleged deals with foreign principals other than Sri
  14 Lanka are not part of “relevant conduct” under the Guidelines. See (Presentence
  15 Report, ECF 58, at 19); (ECF 122, at 29-30.) As such, the government’s complaints
  16 here are also irrelevant to the acceptance of responsibility inquiry. The government
  17 is merely attempting to lard the record with weak allegations regarding irrelevant
  18 conduct.
  19                     3.     The Tax Objections
  20               With respect to Mr. Zuberi’s tax objections, the government argues that Mr.
  21 Zuberi “falsely denied defrauding U.S. Cares investors” and falsely claimed that
  22 certain funds he received were investments rather than income.7 (ECF 120, at 5.)
  23 But this argument also fails because, for the purposes of section 3E1.1, “[t]here is a
  24 difference between arguments about the law and arguments about the facts.” United
  25
  26   As explained in detail in Mr. Zuberi’s initial sentencing memorandum, Mr. Zuberi
       7

     also did not defraud these investors. (See ECF 122, at 52-53.) While the investment
  27 was not successful, Mr. Zuberi did significant work on the project, amicably settled
  28 with the investors and continues to do business with the majority of those investors..
       1599849.5
                                              -10-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 15 of 24 Page ID #:3438




   1 States v. Edwards, 635 Fed. App’x. 186, 192-193 (6th Cir. 2015). “Legal arguments
   2 are not a valid basis for denying a reduction.” United States v. Robinson, 942 F.3d
   3 767, 771 (7th Cir. 2019).
   4               In objecting to the USPO’s calculation of the tax loss, Mr. Zuberi merely
   5 submitted a spreadsheet from his accountants detailing why the tax loss should be
   6 substantially less than the $7,694,109 claimed in the PSR. (ECF 90, at 7.) The
   7 parties do not dispute the facts in the spreadsheet, they dispute the legal
   8 characterization of those facts. In other words, the parties dispute whether certain
   9 line items should be counted as income under the law—not whether he received the
  10 funds as a factual matter. The dispute over the legal characterization of these funds
  11 is not a “false denial” under USSG § 3E1.1. Any assertion to the contrary is a false
  12 allegation against Mr. Zuberi.
  13                     4.    The FECA Objections
  14               As to Mr. Zuberi’s FECA objections, the government contends that Mr.
  15 Zuberi is not entitled to acceptance of responsibility credit because he “tried to
  16 exploit a mistaken belief by the government as to the ownership of a bank account
  17 that defendant undoubtedly knew was solely in his own name.” (ECF 120, at 6.)
  18 The government’s allegation is baseless.
  19               First, Mr. Zuberi did not exploit anything. The government assumes that Mr.
  20 Zuberi and his counsel noted the government’s error in attribution of one (of many)
  21 bank accounts and chose to exploit that error. This is incorrect. In its initial FECA
  22 spreadsheet (O’Brien Decl. re Gov. Sentencing Position on FECA, ECF 100, Ex. 1),
  23 the government identified one of the source accounts for some of the alleged FECA
  24 violations as a joint account in the name of Mr. Zuberi and Person AA. In his PSR
  25 objections, Mr. Zuberi relied on the government’s spreadsheet and merely pointed
  26 out that donations made in the name of Person AA from a joint account held by Mr.
  27 Zuberi and Person AA would not violate FECA. Mr. Zuberi did not deliberately
  28 exploit the government’s mistaken belief.
       1599849.5
                                              -11-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 16 of 24 Page ID #:3439




   1               Second, the government cannot claim that Mr. Zuberi has failed to accept
   2 responsibility merely because he pointed out the government’s incomplete
   3 argument, particularly on an issue that was specifically left open under the terms of
   4 the plea agreement. The government carries the burden to prove that all of the
   5 alleged contributions were FECA violations and Mr. Zuberi has a right to hold the
   6 government to that burden, which he did by pointing out what the government’s
   7 spreadsheet failed to prove. See United States v. Sparrow, 532 Fed. App’x. 443, 447
   8 (4th Cir. 2013) (“[A] defendant who merely requires the government to meet its
   9 burden of proof to establish relevant conduct, in the absence of any “false denial” by
  10 the defendant, does not jeopardize his eligibility for the reduction.”).
  11               Nevertheless, it should be noted that after the government produced sufficient
  12 evidence to show the ownership of the joint account in question (O’Brien Decl. re
  13 Gov. Response to Def. PSR Objections, ECF 109, Ex. 20), Mr. Zuberi did not
  14 further dispute the ownership of account. (ECF 122, at 3-5). Merely requiring the
  15 government to meet its burden on an issue left open at sentencing is not grounds for
  16 a revocation of his acceptance of responsibility.
  17               B.    The Alleged Obstruction of Justice Does Not Weigh Against
  18                     Acceptance of Responsibility
  19               The government’s second argument is that Mr. Zuberi has not accepted
  20 responsibility because of his allegedly obstructive conduct prior to the plea
  21 agreement. (ECF 120, at 3-4) (“An obstruction enhancement (U.S.S.G. § 3C1.1) is
  22 ordinarily antithetical to a reduction for acceptance.”) But the government fails to
  23 recognize the unique circumstances in this case that make adjustments for both
  24 obstruction and acceptance of responsibility appropriate. In sum, the government
  25 was aware of all allegedly “obstructive conduct” when it signed a plea agreement in
  26 which it agreed not to prosecute obstruction of justice as well as to recommend
  27 acceptance of responsibility.
  28               Under USSG section 3E1.1, the application of both the acceptance of
       1599849.5
                                              -12-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 17 of 24 Page ID #:3440




   1 responsibility and obstruction adjustments is appropriate in “extraordinary” cases.
   2 USSG § 3E1.1, Application Note 4. “[T]he relevant inquiry for determining if a
   3 case is an extraordinary case within the meaning of Application Note 4 is whether
   4 the defendant’s obstructive conduct is not inconsistent with the defendant’s
   5 acceptance of responsibility.” United States v. Hooper, 27 F.3d 378, 383 (9th Cir.
   6 1994) (emphasis in original). “Cases in which obstruction is not inconsistent with
   7 an acceptance of responsibility arise in a case when a defendant, although initially
   8 attempting to conceal the crime, eventually accepts responsibility for the crime and
   9 abandons all attempts to obstruct justice.” Id. Thus, a defendant who only obstructs
  10 justice prior to an indictment and subsequently accepts responsibility by pleading
  11 guilty, is eligible to receive both adjustments. See id. (initial obstructive conduct
  12 was not inconsistent with subsequent confession of guilt); United States v. Nelson,
  13 2015 WL 1548990, at *5 (D. Or. Apr. 6, 2015) (“[I]f Defendant had pleaded guilty
  14 after fabricating evidence and lying at the motion to suppress hearing, he could have
  15 qualified for both acceptance of responsibility and obstruction of justice.”).8
  16               Here, all of the alleged obstructive conduct in this case took place well before
  17 the government filed its lengthy information against Mr. Zuberi, yet the information
  18 made no mention of this conduct. Subsequent to that alleged conduct, Mr. Zuberi
  19 demonstrated extraordinary acceptance of responsibility, as explained above, by
  20 pleading guilty pre-indictment and admitting all conduct comprising the offenses of
  21
  22
       8
         See also United States v. Bryant, 398 Fed. App’x. 561, 65 (11th Cir. 2010)
       (adopting a “bright line rule that a district court should not deny the two-level USSG
  23   § 3E1.1(a) reduction on the basis of pre-federal-charge conduct”); United States v.
  24   McLaughlin, 378 F.3d 35, 41 (1st Cir. 2004) (“[C]ourts cannot go back limitlessly in
       time in assessing acceptance of responsibility . . . Normally, the lodging of a federal
  25   charge marks the commencement of the relevant time frame.”); United States v.
  26   Rodgers, 278 F.3d 599, 601 (6th Cir. 2002) (“[T]he relevant time period for
       acceptance of responsibility does not begin until the date that the federal authorities
  27   indict the defendant and he becomes aware that he is subject to federal investigation
  28   and prosecution.”) (emphasis in original).

       1599849.5
                                              -13-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 18 of 24 Page ID #:3441




   1 conviction. As such, this is plainly an “extraordinary case” and the obstruction
   2 enhancement does not preclude a reduction under section 3E1.1.
   3               Moreover, the government already agreed that it would recommend
   4 acceptance of responsibility credit notwithstanding its knowledge of these alleged
   5 prior instances of obstruction and even agreed not to prosecute him for obstruction
   6 of justice, so the obstruction now highlighted by the government was a non-event
   7 when it was negotiating the plea. (See ECF 5, at 4-5.) Nothing has changed since
   8 then on this issue, other than the intensity of the government’s apparent dislike of
   9 Mr. Zuberi. There is no new evidence of obstruction, and there is no basis for the
  10 government to backtrack on this position. Having “entered the plea agreement with
  11 full knowledge of [the defendant’s] pre-indictment conduct [related to] the
  12 obstruction-of-justice enhancement, [the government] cannot not be excused from
  13 fully performing its promises as to acceptance of responsibility.” United States v.
  14 Copeland, 520 Fed. App’x. 822, 828 (11th Cir. 2013). The government must live up
  15 to both the letter and the spirit of its plea agreements, and the Court should uphold
  16 the plea agreement even if the government wants to change the terms after it was
  17 signed.
  18               C.    Mr. Zuberi Has Met His Obligations Under the Plea Agreement
  19               The government’s third contention is that Mr. Zuberi should not receive an
  20 acceptance of responsibility reduction because he “has not complied with the terms
  21 of the plea agreement.” (ECF 120, at 4.) Specifically, the government alleges that
  22 Mr. Zuberi has (1) failed to make any additional FARA disclosures and (2) failed to
  23 make sufficient payments by a February 1, 2020 deadline. (ECF 120, at 4.) The
  24 government’s allegations are baseless.
  25               As to the failure to make additional FARA disclosures, the plea agreement
  26 only provides that Mr. Zuberi “agrees to satisfy any and all obligations under FARA
  27 prior to sentencing, including registering for any and all activity, past or present,
  28 that requires registration under FARA and amending any deficiencies in existing
       1599849.5
                                              -14-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 19 of 24 Page ID #:3442




   1 FARA filings.” (Id., at 4) (emphasis added.) Mr. Zuberi cannot have breached this
   2 obligation because sentencing is not scheduled to take place until August 17, 2020.
   3 The claim that Mr. Zuberi has somehow failed to meet his obligations by missing a
   4 deadline that has not yet come to pass only exposes that the government is far more
   5 interested in exacting a maximum punishment than it is in engaging in a good-faith
   6 determination of whether acceptance of responsibility credit is warranted.
   7               Moreover, the plea agreement only provides that Mr. Zuberi agrees to make
   8 FARA disclosures for activity “that requires registration under FARA.” (ECF 5, at
   9 5) (emphasis added.) As demonstrated by Mr. Zuberi’s objections and initial
  10 sentencing memorandum, the parties are still litigating the issue of which prior
  11 activities required registration under FARA. Upon determination that he is required
  12 to register, he will do so.
  13               As to the government’s second argument, concerning the February 1, 2020
  14 payments, Mr. Zuberi has not breached the agreement by failing to make those
  15 payments on time. Rather, the plea agreement expressly contemplates that timely
  16 payments might be impossible and provides that:
  17               “In the event defendant fails to pay the tax deficiencies, fraud penalties,
  18               and statutory interest obligations acknowledged in the Closing
  19               Agreements by January 31, 2020, [Mr. Zuberi] agree[s] the IRS may
  20               file and record three quit claim deeds executed by defendant on
  21               September 17, 2019 on behalf of the LLCs that own properties in favor
  22               of the defendant, file and record liens on these properties, and sell the
  23               properties in partial or complete satisfaction of the debt identified in the
  24               Closing Agreements.”
  25 (ECF 5, at 3.) Thus, the plea agreement does not treat the failure to make timely
  26 payments as a breach nor does it permit the government to withhold its
  27 recommendation of acceptance of responsibility credit. It merely provides that if
  28 payments are late, the IRS may file and record the quitclaim deeds.
       1599849.5
                                              -15-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 20 of 24 Page ID #:3443




   1               Furthermore, as was originally discussed with the government during the plea
   2 negotiations, Mr. Zuberi’s ability to pay the agreed upon $16 million was always
   3 contingent upon his ability to travel overseas to sell his foreign assets. The
   4 government has recognized from the outset of plea negotiations that Mr. Zuberi has
   5 pledged interests in his U.S. properties to various investors. Even the government
   6 agrees that Mr. Zuberi owes refunds to some of these investors. Selling the U.S.
   7 properties and handing over the proceeds to the IRS would breach these pledges,
   8 opening Mr. Zuberi up to lawsuits from the investors. Mr. Zuberi’s overseas assets,
   9 on the other hand, are unencumbered and easier to liquidate (for a variety of
  10 reasons). The government was fully aware of this dynamic when it agreed to permit
  11 Mr. Zuberi to travel internationally while on Pretrial supervision to gather funds to
  12 pay his tax debts. (See Minutes of Information Hearing, ECF 12, at 4.)
  13               While the government initially consented to Mr. Zuberi traveling
  14 internationally after his initial appearance, see Exhibit 1, in February of 2020, the
  15 government abruptly revoked Mr. Zuberi’s ability to travel despite no material
  16 change to Mr. Zuberi’s flight risk (as evidenced by his return from previous
  17 international travel) or risk of danger to the community. See Exhibit 2. Although
  18 Mr. Zuberi initially attempted to convince the government that its bait and switch on
  19 travel was preventing him from meeting his payment obligations, by March of 2020,
  20 the world-wide COVID-19 pandemic caused the foreign countries where Mr. Zuberi
  21 holds assets to cease all international flights into those countries, at which point the
  22 damage had been done and the travel issue was moot. The government cannot claim
  23 that Mr. Zuberi’s failure to meet the contemplated payment was a breach of the
  24 agreement, when Mr. Zuberi begged to be able to travel and the government decided
  25 to revoke his ability to meet that obligation before the COVID-19 crisis shut down
  26 international travel.
  27               In any event, any shortfall from the entire contemplated payment should be
  28 excused. First, Mr. Zuberi has already paid $5.2 million. Second, Mr. Zuberi has
       1599849.5
                                              -16-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 21 of 24 Page ID #:3444




   1 already gone above and beyond typical efforts at restitution. The very fact that Mr.
   2 Zuberi took the extraordinary step of agreeing to prepay restitution before
   3 sentencing should count in favor of his acceptance of responsibility, not against it.
   4 Mr. Zuberi has made numerous good-faith efforts to stand by that agreement,
   5 including his attempts to sell his aforementioned California and foreign assets, to
   6 obtain loans from his relatives, and to sell or borrow against his interests in a foreign
   7 corporation. His efforts have been thwarted by circumstances outside of his control,
   8 namely the COVID-19 pandemic and the government’s refusal to allow him to
   9 travel, which has made it nearly impossible to sell assets.
  10 III.          Mr. Zuberi Is Entitled to the Third Point Reduction
  11               In addition to the two-point reduction under USSG § 3E1.1(a), subsection (b)
  12 provides for an additional one-level decrease if the defendant “timely notif[ies]
  13 authorities of his intention to enter a plea of guilty, thereby permitting the
  14 government to avoid preparing for trial and permitting the government and the court
  15 to allocate their resources efficiently.” Now the government declares that it will
  16 also decline to move for this third point reduction because (1) the government does
  17 not believe that Mr. Zuberi has accepted responsibility and (2) Mr. Zuberi’s
  18 “frivolous denials and affirmative falsehoods created an extraordinary amount of
  19 work for the government.” (ECF 120, at 6.) Both justifications are inconsistent
  20 with the authority and the facts.
  21               The government can only refuse to move for the third point “for the reasons
  22 articulated in section 3E1.1(b).” United States v. Knight, 710 F. App’x 733, 736-37
  23 (9th Cir. 2017) (unpublished). “Those reasons are limited to when failing to timely
  24 notify an intention to enter a guilty plea either (1) did not allow the government to
  25 avoid preparing for trial or (2) impeded the government’s or the court’s ability to
  26 allocate their resources efficiently.” Id. In addition, the Guidelines “restrict denial
  27 of the reduction to situations in which a defendant’s refusal to accept responsibility
  28 had caused the government to prepare for trial, rather than to prepare for an appeal
       1599849.5
                                              -17-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 22 of 24 Page ID #:3445




   1 or for contested sentencing proceedings.” United States v. Igboanugo, 655 Fed.
   2 App’x. 578, 580 (9th Cir. 2016) (unpublished) (emphasis added) (district court erred
   3 by allowing government to refuse to move for third-point due to defendant’s
   4 “refusal to agree to sentencing factors”).
   5               Accordingly, the government’s first argument fails because, if this Court finds
   6 that Mr. Zuberi is entitled to an acceptance of responsibility reduction, the
   7 government’s own belief on that issue is irrelevant. The government cannot refuse
   8 to move for the third point simply because it disagrees with the Court’s factual
   9 determination that Mr. Zuberi has accepted responsibility. The refusal must turn on
  10 whether the government was spared for preparing for trial, which is not in doubt.
  11               The government’s second argument fails because being forced to prepare for
  12 contested sentencing proceedings is not the same as preparing for trial and is not a
  13 valid reason to refuse to make the motion. Igboanugo, 655 Fed. App’x. at 580. The
  14 government, which has been spared from preparing for trial, cannot refuse to move
  15 for the third point merely because it has been forced to litigate sentencing
  16 enhancements that the government itself specifically agreed to leave open for
  17 litigation at sentencing.
  18               And, even if that were not the case, the government willingly took on the
  19 labor it has expended for sentencing. The government could have required that Mr.
  20 Zuberi stipulate to all of the sentencing enhancements at issue in the plea agreement
  21 that it extended, but the government chose not to so that it could secure a guilty plea
  22 and save itself the time and resources of preparing for trial. Having gotten its end of
  23 the bargain after Mr. Zuberi relied on the government’s agreement to leave the
  24 sentencing enhancements open and pled guilty to three counts, the government
  25 cannot turn around and claim it has been forced to engage in unnecessary litigation
  26 because Mr. Zuberi chose to exercise his right under the plea agreement to challenge
  27 those open enhancements.
  28               Finally, the government’s argument that Mr. Zuberi caused the government
       1599849.5
                                              -18-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 23 of 24 Page ID #:3446




   1 “an extraordinary amount of work” fails because it is wholly detached from the
   2 facts: the government itself chose to pile on Mr. Zuberi with multiple, unprompted,
   3 oversized sentencing briefs, despite Mr. Zuberi’s protests. The government filed
   4 over one hundred pages of briefing (and hundreds more pages of exhibits) regarding
   5 sentencing between December 16, 2019, and March 20, 2020, before Mr. Zuberi
   6 filed a single word on the subject. (See ECF 42, 84, 87, 89.) Mr. Zuberi in fact tried
   7 to limit the total amount of briefing regarding sentencing in his Motion to Strike
   8 Government’s Sentencing Position (ECF 44), but the government opposed Mr.
   9 Zuberi’s request. (ECF 54.) To claim that Mr. Zuberi was the cause of the
  10 government’s labor is, frankly, beyond absurd. The only work incurred by the
  11 government as a result of Mr. Zuberi’s twenty-page PSR objections, which was filed
  12 on March 23, 2020, was a single twenty-five page opposition brief that the
  13 government filed on April 13, 2020 (ECF 106)—a proverbial drop in the bucket
  14 compared to its previous, self-initiated filings. The government’s argument on this
  15 point is unfortunately entirely consistent with its unprecedented efforts – along with
  16 the United States Attorney’s Office in the Southern District of New York and
  17 possibly other Department of Justice components as well – to pile on this defendant
  18 for questionable motives, as raised in footnote 1 of this brief.
  19 IV.           Conclusion
  20               For the foregoing reasons, Mr. Zuberi respectfully requests that this Court
  21 award him the full three-level reduction under USSG § 3E1.1 based on his pre-
  22 indictment guilty plea and his full and truthful admission of the facts comprising his
  23 convictions.
  24
  25
  26
  27
  28
       1599849.5
                                              -19-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
Case 2:19-cr-00642-VAP Document 136 Filed 06/16/20 Page 24 of 24 Page ID #:3447




   1 DATED: June 16, 2020                   BROWNE GEORGE ROSS LLP
   2                                           Thomas P. O’Brien

   3
   4
                                            By:        /s/ Thomas P. O’Brien
   5                                                   Thomas P. O’Brien
   6                                        Attorneys for Defendant Imaad Shah Zuberi

   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1599849.5
                                              -20-                  Case No. LACR19-00642-VAP
           DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE ACCEPTANCE OF RESPONSIBILITY
